DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 8, and 14 are independent. 


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh et al., US Patent Application Publication No. 2016/0298447 (submitted in IDS 11/13/2018) in view of MacMullin et al., US Patent No. 10,948,471.
Claim 1. Mohaghegh discloses A system comprising: 
a processing device (Mohaghegh Fig. 29, [0137] “Stored in the memory 2906 are both data and several components that are executable by the processor 2903. In particular, stored in the memory 2906 and executable by the processor 2903 may be an intelligent leakage detection system (ILDS) application 2915 and/or other applications 2918. Also stored in the memory 2906 can be a data store 2912 for storing measured data received by the evaluation system 2900, analysis results determined by the ILDS application 2915 and other data. In addition, an operating system can be stored in the memory 2906 and executable by the processor 2903.”); 
a communications port (Mohaghegh Fig. 29 2921 communication interface); and 
a non-transitory computer-readable medium comprising a regression model and a gas leak analysis module that is executable by the processing device to (Mohaghegh Fig. 29, [0137] “Stored in the memory 2906 are both data and several components that are executable by the processor 2903. In particular, stored in the memory 2906 and executable by the processor 2903 may be an intelligent leakage detection system (ILDS) application 2915 and/or other applications 2918. Also stored in the memory 2906 can be a data store 2912 for storing measured data received by the evaluation system 2900, analysis results determined by the ILDS application 2915 and other data.”; [0144] “Also, any logic or application described herein, including the ILDS application 2915 and/or application(s) 2918, that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 2903 in a computer system or other system.”): 
receive, via the communications port, a teaching set of concentration profiles that include gas flow rates associated with attributes (Mohaghegh, [0042] “Permanent down-hole gauges (PDGs) and valves can be used for continuous monitoring of pressure, temperature, acoustic impedance, flow rates, and automatic flow controls. This technology can be used in the underground CO2 (or other gas) reservoirs to monitor the pressure in real-time. The reservoir pressure data provides valuable information in order to history match and update the reservoir simulation model. More importantly, PDGs monitor the pressure changes during the formation of a leak and transmit high frequency data streams to the surface. The pressure changes in the reservoir can provide an indication of fluid flow (movement) in the formation which potentially can be due to CO2 (or other gas) leakage.”; [0043] “Multiple scenarios of CO2 (or other gas) leakage can be modeled and high frequency pressure data from PDGs installed in the observation well can be collected to help accommodate CO2 or other gas) leak detection. High frequency data streams can be processed in real-time, summarized (e.g., by descriptive statistics) and transformed into a format appropriate for pattern recognition. This data can be streamed in real-time while being stored in data histories.”; [0044] “The movement of fluids in a reservoir can be associated with pressure differences. Therefore, if the pressure changes in the reservoir can be detected and analyzed effectively, it is possible to identify and characterize such a leak, long before any surface or near surface leakage detection technology can effectively be utilized.”); 
transform, using the teaching set, the regression model implemented by a machine-learning subsystem into a gas leak flow regression model that is implemented by the machine-learning subsystem (Mohaghegh [0059] “PDG data can be summarized and transformed into a format that can be used by the pattern recognition technology…. The summarized data can form the basis of the initial description of the pressure data that represents the specification of each CO2 leakage scenario and can be used in Neural Network training.”’ [0112] “The corresponding pressure signals for each CO2 leakage scenario were collected, processed and sorted to form a data set which is appropriate for pattern recognition technology. For CO2 leakage location detection with different leakage rate functions, all of the pressure signals (coming from the 60 simulation runs) as function of time and their calculated time-based descriptive statistics were lumped together to form the input data set.”); 
store the gas leak flow regression model in the non-transitory computer-readable medium (Mohaghegh [0134] describing various neural networks including a generalized regression neural network (GRNN) implemented with description of Fig. 29.); 
receive, via the communications port, a subset of attributes measured from a wellbore environment (Mohaghegh [0059] “PDG data can be summarized and transformed into a format that can be used by the pattern recognition technology.”); and 
apply the subset of attributes to the gas leak flow regression model and an estimated gas flow rate for the wellbore environment (Mohaghegh, Fig. 5C illustrating neural network estimations of location and leakage rates and description in [0064]; [0081] “FIGS. 11A and 11B. FIG. 11A shows the neural network results for the leakage location and FIG. 11B shows the neural network results for the leakage rate of well D-9-8. The estimated leakage location and leakage rate for all of the blind runs are summarized in the plots of FIGS. 12A and 128, respectively.”).
Mohaghegh does not explicitly disclose to determine other attributes absent from the subset of attributes.
MacMullin teaches determine other attributes absent from the subset of attributes (MacMullin, Fig. 30 832; column 34 lines 48-51 “In a step 832, the leak-risk score (hazard level) model is applied to 50 new data, and aggregated leak indications are reported as ranked by risk score.”; column 38 lines 52-54 “After training (machine learning), the model can predict the probability that an unknown set of samples belongs to a particular classification.” Thus, different attributes (i.e., new data) that was absent from the training sets of attributes is used by the model for prediction/estimate of leaks.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohaghegh (directed to smart leakage detection and predictions) and MacMullin (directed to leakage detection and ranking systems) and arrived at a leakage prediction and estimated location system as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “there is still a need to provide a method and apparatus to locate the source of a gas leak quickly and reliably” as taught in MacMullin (column 1 lines 54-55).

Claim 4. Modified Mohaghegh teaches the system of claim 1, wherein the gas leak analysis module is executable by the processing device to include the subset of attributes and the estimated gas flow rate corresponding to the subset of attributes into a subsequent teaching set that is used to transform the gas leak flow regression model into a subsequent gas leak flow regression model implemented by the machine-learning subsystem (Mohaghegh, [0074] “Initially, a neural network was trained to find a pattern between leakage location (output) and the corresponding pre-processed pressure signals. The entire data set for leakage location neural network included 3,527 data records which were partitioned into 2821, 353, and 353 records for training, calibration, and verification, respectively. The training, calibration, and verification can also be utilized for other gas leakage scenarios.” Updating models, applying new training data, performing calibration and verification checks and updates as needed are obvious to one of ordinary skill in the art and are taught and suggested by the reuse and updating models for new or different scenarios.).

Claim 5. Modified Mohaghegh teaches the system of claim 1, wherein the machine-learning subsystem is a deep neural network or the regression model is a Gaussian process regression model (Mohaghegh [0134] describing various neural networks including a generalized regression neural network (GRNN) implemented with description of Fig. 29.).

Claim 6. Modified Mohaghegh teaches the system of claim 1, wherein the concentration profiles include wind speed, released gas concentration profiles, and concentration profile flow rates (Mohaghegh [0042] “Permanent down-hole gauges (PDGs) and valves can be used for continuous monitoring of pressure, temperature, acoustic impedance, flow rates, and automatic flow controls.”).

Claim 7. Modified Mohaghegh teaches the system of claim 1, wherein the teaching set includes measured gas leak flow rates and associated attributes (Mohaghegh, [0042] “By analyzing the pressure change behavior, it is possible to determine various leakage characteristics, such as location and rate.”; [0059] “The summarized data can form the basis of the initial description of the pressure data that represents the specification of each CO2 leakage scenario and can be used in Neural Network training.”; [0063] “In order to determine the leakage location (e.g., latitude and longitude) and leakage rate, the input dataset can include the summarized pressure information from the PDG readings after 1 week of leakage on an hourly basis. Intelligent data partitioning was used for the segmentation of the dataset.”).

Claim 8. Modified Mohaghegh teaches A non-transitory computer-readable medium that includes instructions that are executable by a processing device to (Mohaghegh Fig. 29, [0137] “Stored in the memory 2906 are both data and several components that are executable by the processor 2903. In particular, stored in the memory 2906 and executable by the processor 2903 may be an intelligent leakage detection system (ILDS) application 2915 and/or other applications 2918. Also stored in the memory 2906 can be a data store 2912 for storing measured data received by the evaluation system 2900, analysis results determined by the ILDS application 2915 and other data.”; [0144] “Also, any logic or application described herein, including the ILDS application 2915 and/or application(s) 2918, that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 2903 in a computer system or other system.”). Further, incorporating the rejection of substantially similar limitations for the system described in claim 1, and claim 8 is rejected for the same reasons as detailed above.

Claim 11 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 4, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 5, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 6, and is rejected for the same reasons as detailed above.


Claim 14. Modified Mohaghegh teaches A method comprising (Mohaghegh, Abstract). Further, incorporating the rejection of substantially similar limitations for the system described in claim 1, and claim 14 is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 4, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a method which are similar to the limitations for the system described in claim 5, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a method which are similar to the limitations for the system described in claim 6, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a method which are similar to the limitations for the system described in claim 7, and is rejected for the same reasons as detailed above.


Claims 2-3, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohaghegh et al., US Patent Application Publication No. 2016/0298447 (submitted in IDS 11/13/2018) in view of MacMullin et al., US Patent No. 10,948,471 and further in view of Abbas, US Patent Application Publication No. 2018/0300639.
Claim 2. Modified Mohaghegh teaches the system of claim 1. While Mohaghegh teaches that the system is to predict and estimate gas leaks, which strongly implies that some reasonable action would be taken based on the results, it does not explicitly disclose wherein the gas leak analysis module is executable by the processing device to output, via the communications port, a command to perform a gas leak attenuation action based on the estimated gas flow rate for the wellbore environment being outside of a pre-set flow rate range, the gas leak attenuation action including an action to reduce a flow rate of a gas leak at the wellbore environment.
MacMullin teaches a command to perform a gas leak attenuation action based on the estimated gas flow rate for the wellbore environment being outside of a pre-set flow rate range (MacMullin column 32 lines 53-55 “A change in emissions rate may be considered to have occurred if any of the pk meets a threshold condition Pk < Pthresh”). Abbas teaches the gas leak attenuation action including an action to reduce a flow rate of a gas leak at the wellbore environment (Abbas, [0005] “Once the predictive model has been validated, the predictive model may then be applied to any pipe in order to predict whether that pipe will leak. Any pipes that are identified as likely to leak can be assigned for further investigation for potential repair or preventative maintenance.”; [0080] “in order to use a logistic regression model to make a similar classification for each pipe, there needs to be a cutoff or threshold specified.” It is obvious to one of ordinary skill in the art to use thresholds to allow for variance in the attributes that are deemed acceptable and only to act once the threshold is triggered.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohaghegh (directed to smart leakage detection and predictions), MacMullin (directed to leakage detection and ranking systems) and Abbas (directed to machine learning leak predictors) and arrived at a leakage prediction and estimated location system with remedial action as needed as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “there exists a need for a reliable, accurate pipe leak prediction system that can take into account the numerous factors that influence pipe leaks” as taught in Abbas ([0004]).

Claim 3. Modified Mohaghegh teaches the system of claim 2, wherein the gas leak analysis module is executable by the processing device to determine the estimated gas flow rate (Mohaghegh, [0068] “The ILDS can operate online and perform real-time analysis to provide results through an ILDS interface such as the example illustrated in FIG. 8. Location, pressure, and other leakage information can be provided through the interface.”). Mohaghegh does not explicitly disclose, but Abbas teaches output the command to perform the gas leak attenuation action substantially contemporaneously to receiving the subset of attributes measured from the wellbore environment (Abbas, [0005] “Once the predictive model has been validated, the predictive model may then be applied to any pipe in order to predict whether that pipe will leak. Any pipes that are identified as likely to leak can be assigned for further investigation for potential repair or preventative maintenance.”; [0080] “in order to use a logistic regression model to make a similar classification for each pipe, there needs to be a cutoff or threshold specified.” It is obvious to one of ordinary skill in the art to use the real-time leakage detection of Mohaghegh to take immediate remedial action of the type of Abbas to mitigate damage or harm.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Mohaghegh (directed to smart leakage detection and predictions), MacMullin (directed to leakage detection and ranking systems) and Abbas (directed to machine learning leak predictors) and arrived at a leakage prediction and estimated location system with remedial action as needed as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “there exists a need for a reliable, accurate pipe leak prediction system that can take into account the numerous factors that influence pipe leaks” as taught in Abbas ([0004]).

Claim 9 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 2, and is rejected for the same reasons as detailed above.

Claim 10 contains limitations for a non-transitory computer-readable medium which are similar to the limitations for the system described in claim 3, and is rejected for the same reasons as detailed above.

Claim 15 contains limitations for a method which are similar to the limitations for the system described in claim 2, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations for a method which are similar to the limitations for the system described in claim 3, and is rejected for the same reasons as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kegang Ling et al., “A New Method for Leak Detection in Gas Pipelines,” Society of Petroleum Engineers, SPE 2014-1891568, pp. 97-106 (2015) related to gas pipeline leakage detection based on mathematical modeling. This enables faster ways to locate leaks and estimate the leak size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148